Martha D. Koomar, CSR
                                        County Court at Law No. 2
                                                                                     FILED IN
                                        210 West Davis, Suite 300             9th COURT OF APPEALS
                                        Conroe, Texas 77301                       BEAUMONT, TEXAS
                                        Telephone: 936-539-7832               12/13/2017 4:10:31 PM
Carol Anne Harley                                                               CAROL ANNE HARLEY
Clerk of the Court                                                                     Clerk
Ninth Court of Appeals
1001 Pearl Street, Suite 330
Beaumont, Texas 77701
Telephone: 409-835-8497

December 13, 2017

Re: Reporter’s Record

Appellate Case Number: 09-17-00311-CV
Trial Court Case Number: 14-04-04293

The State of Texas
vs.
Parkway/Rayford 42, LP, a Texas Limited Partnership, et al

Dear Ms. Harley:

The party responsible for paying for the record has made satisfactory arrangements with me to pay the
fee, however, due to my workload, I was not able to file the record by the due date.
Please grant a final 30-day extension to file the record.



Very Respectfully,

/s/ Martha Koomar


Martha Koomar, CSR